Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/15/2021 has been entered and fully considered.
The double patenting rejection is withdrawn after further consideration.  In the instant case, component c) states “a dispersed hydrated alkali metal borate compound providing greater than 0.0050 to about 0.060 wt% of alkali metal to the lubricating oil composition.”  In the co-pending case, component d) states “at least about 50 to about 500 ppm of boron from a boron containing detergent which can be from b), c), borated sulfonate, or a combination thereof.”  Therefore having the limitations stated above would not be obvious variants to one of ordinary skill in the art, consequently the double patenting rejection is withdrawn.
Summary
Applicant’s arguments see pages 8-10, filed 9/15/2021, with respect to claims 1-24 have been fully considered and are persuasive.  The 103 rejection of claims 1-24 have been withdrawn.
Claims 1-24 are pending and have been considered.
Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a lubricating oil composition having a HTHS viscosity at 150°C in a range of about 1.7 to about 3.2 mPa s and a low temperature 
	ISHIKAWA (US PG PUB 2017/0121627), in view of TAMURA ET AL. (US PG PUB 2017/0158982) are the closest prior art that teaches:
ISHIKAWA teaches an internal combustion engine lubricating oil composition, particularly for gasoline engines such as direct-ignition spark-ignition engines, comprising a major amount of a lubricating base oil, 1.00 mass% of an overbased calcium salicylate (1) (examples 1, 2) or 1.55 mass% of an overbased calcium salicylate (2) (example 3), 0.73 mass% of a magnesium detergent (1), 2.00 mass% of a borated polybutenyl succinic monoimide detergent, at least one organic molybdenum dithiocarbamate compound and a Zn DTP compound.
TAMURA teaches in para [0094] the boron-containing compound is a detergent dispersant (boron-based detergent dispersant). Specifically, examples thereof include a borated dispersant, and an alkali metal boric acid salt.
	However ISHIKAWA in view of TAMURA differ from the claimed invention in that TAMURA does not disclose or suggest (c) a dispersed hydrated alkali metal borate compound providing greater than 0.0050 to about 0.060 wt.% of alkali metal to the lubricating oil composition.
In other words, TAMURA taught a metal salt of boric acid for example  
    PNG
    media_image1.png
    39
    130
    media_image1.png
    Greyscale
; in contrast to Applicant’s claimed invention of a hydrated alkali metal borate compound having the following formula: 
    PNG
    media_image2.png
    34
    159
    media_image2.png
    Greyscale
.
Therefore any combination of ISHIKAWA and TAMURA fails to disclose or suggest Applicant’s claimed invention recited in claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771